                                                                      Case.net: 20CY-CV05454 - Docket Entries




                                                                                              Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |    Help      |   Contact Us    |   Print                                GrantedPublicAccess     Logoff AGGRICE2010

                          20CY-CV05454 - DEBRA CUMMINS V GROUP ONE INC (E-CASE)


                                     This information is provided as a service and is not considered an official court record.
                                                                 Sort Date Entries:                         Display Options:
 Click here to eFile on Case                                                               Descending
                                                                                                                                 All Entries
 Click here to Respond to Selected Documents
                                                                                           Ascending


  06/30/2020           Judge Assigned
                       Pet Filed in Circuit Ct
                       Petition for Damages.
                          Filed By: KRISTI LYNN KINGSTON
                          On Behalf Of: DEBRA CUMMINS
                       Filing Info Sheet eFiling
                           Filed By: KRISTI LYNN KINGSTON

  07/02/2020           Summons Issued-Circuit
                       Document ID: 20-SMCC-755, for GROUP ONE INC.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-756, for DASEKE COMPANIES INC.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-757, for DASEKE ST LLC.
                       Summons Issued-Circuit
                       Document ID: 20-SMCC-758, for DASEKE INC.
 Case.net Version 5.14.0.17                                           Return to Top of Page                                         Released 11/25/2019




                                                                 EXHIBIT B
                        Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 1 of 29
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                             1/1
                                                                                                   Electronically Filed - Clay - June 30, 2020 - 11:26 AM
                                                                            20CY-CV05454

                IN THE CIRCUIT COURT OF CLAY COUNTY, MISSOURI

DEBRA CUMMINS,                               )
101 N. Francis Street                        )
Excelsior Springs, Missouri 64024,           )
                                             )
                Plaintiff,                   )
                                             )       Case No.:
       v.                                    )
                                             )       Division:
GROUP ONE, INC.,                             )
a Missouri Corporation,                      )
                                             )
and                                          )
                                             )
DASEKE COMPANIES, INC.,                      )
a Foreign Corporation,                       )
                                             )
and                                          )
                                             )
DASEKE ST, LLC,                              )
a Foreign Corporation,                       )
                                             )
and                                          )
                                             )
DASEKE, INC.,                                )
a Foreign Corporation,                       )
                                             )
                Defendants.                  )

                                 PETITION FOR DAMAGES
                                          (TJ)

       Plaintiff Debra Cummins states the following as her causes of action against Defendants

Group One, Inc., Daseke Companies, Inc., Daseke ST, LLC, and Daseke, Inc.

       1.       Plaintiff Debra Cummins (Plaintiff) was born in 1965 and is a 54-year-old female

resident of Excelsior Springs, Clay County, Missouri.

       2.       Defendant Group One, Inc. (Defendant Group One) is a Missouri corporation

authorized to do business in the State of Missouri that transacts business in Clay County,

Missouri.

                                                 1

            Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 2 of 29
                                                                                                 Electronically Filed - Clay - June 30, 2020 - 11:26 AM
       3.       Defendant Group One is an employer as defined by, and within the meaning of,

the Missouri Human Rights Act (MHRA), Mo. Rev. Stat. § 213.010(7).

       4.       Defendant Group One is an employer as defined by, and within the meaning of,

the Age Discrimination Employment Act (ADEA), 29 U.S.C. § 630, as Defendant Group One

was engaged in an industry affecting commerce who had twenty (20) or more employees for

each working day in each of twenty (20) or more calendar weeks in the current or preceding

calendar year of Plaintiff’s employment with Defendant Group One.

       5.       Defendant Group One is an employer as defined by, and within the meaning of,

Title VII of the Civil Rights Act of 1964, as amended in 1991, 42 U.S.C. § 2000 et seq.

       6.       Defendant Daseke Companies, Inc. (Defendant Daseke Companies) is a foreign

corporation out of Delaware that is registered to conduct business in Missouri that transacts

business in Clay County, Missouri.

       7.       Defendant Daseke Companies is an employer as defined by, and within the

meaning of, the MHRA, Mo. Rev. Stat. § 213.010(7).

       8.       Defendant Daseke Companies is an employer as defined by, and within the

meaning of, the ADEA, 29 U.S.C. § 630, as Defendant Daseke Companies was engaged in an

industry affecting commerce who had twenty (20) or more employees for each working day in

each of twenty (20) or more calendar weeks in the current or preceding calendar year of

Plaintiff’s employment with Defendant Daseke Companies.

       9.       Defendant Daseke Companies is an employer as defined by, and within the

meaning of, Title VII of the Civil Rights Act of 1964, as amended in 1991, 42 U.S.C. § 2000 et

seq.




                                               2

            Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 3 of 29
                                                                                                  Electronically Filed - Clay - June 30, 2020 - 11:26 AM
       10.    Defendant Daseke ST, LLC (Defendant Daseke ST) is a foreign corporation out

of Delaware that transacts business in Clay County, Missouri.

       11.    Defendant Daseke ST is an employer as defined by, and within the meaning of,

the MHRA, Mo. Rev. Stat. § 213.010(7).

       12.    Defendant Daseke ST is an employer as defined by, and within the meaning of,

the ADEA, 29 U.S.C. § 630, as Defendant Daseke ST was engaged in an industry affecting

commerce who had twenty (20) or more employees for each working day in each of twenty (20)

or more calendar weeks in the current or preceding calendar year of Plaintiff’s employment with

Defendant Daseke ST.

       13.    Defendant Daseke ST is an employer as defined by, and within the meaning of,

Title VII of the Civil Rights Act of 1964, as amended in 1991, 42 U.S.C. § 2000 et seq.

       14.    Defendant Daseke, Inc. is a foreign corporation out of Delaware that transacts

business in Clay County, Missouri.

       15.    Defendant Daseke, Inc. is an employer as defined by, and within the meaning of,

the MHRA, Mo. Rev. Stat. § 213.010(7).

       16.    Defendant Daseke, Inc. is an employer as defined by, and within the meaning of,

the ADEA, 29 U.S.C. § 630, as Defendant Daseke, Inc. was engaged in an industry affecting

commerce who had twenty (20) or more employees for each working day in each of twenty (20)

or more calendar weeks in the current or preceding calendar year of Plaintiff’s employment with

Defendant Daseke, Inc.

       17.    Defendant Daseke, Inc. is an employer as defined by, and within the meaning of,

Title VII of the Civil Rights Act of 1964, as amended in 1991, 42 U.S.C. § 2000 et seq.




                                               3

         Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 4 of 29
                                                                                                        Electronically Filed - Clay - June 30, 2020 - 11:26 AM
       18.     Plaintiff asserts these claims pursuant to § 213.010, et seq. of the MHRA; the

ADEA, 29 U.S.C. § 621 (1967), et seq.; and Title VII of the Civil Rights Act of 1964, as

amended in 1991, 42 U.S.C. § 2000 et seq.

       19.     Venue is proper because the events giving rise to Plaintiff’s claims occurred in

North Kansas City, Clay County, Missouri.

       20.     Plaintiff timely filed Charges of Discrimination with the Missouri Commission on

Human Rights (MCHR) and the Equal Employment Opportunity Commission (EEOC) alleging

Defendants engaged in discriminatory actions that are being raised in this lawsuit or,

alternatively, alleged conduct within the scope of the administrative investigation which could

reasonably be expected to grow out of the Charges of Discrimination.

       21.     The MCHR and the EEOC issued Plaintiff Notice of Right to Sues and this action

is being brought within ninety (90) days from the issuance of such Notice of Right to Sues.

       22.     Plaintiff has fulfilled all conditions precedent to the bringing of this claim and has

duly exhausted all administrative procedures prior to instituting this lawsuit in accordance with

the law.

                          ALLEGATIONS COMMON TO ALL COUNTS

       23.     In May 2016, Plaintiff began working for Defendant Group One, Inc. in North

Kansas City, Missouri.

       24.     Up until approximately July 2017, Jim Towery, President of The Steelman

Companies, and Brett Sheets, Vice-President of The Steelman Companies, owned and operated

both Steelman Transportation, Inc. and Defendant Group One.




                                                 4

           Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 5 of 29
                                                                                                   Electronically Filed - Clay - June 30, 2020 - 11:26 AM
       25.     In or around April 2017, Wayne Sheets (Sheets), a male in his thirties, was hired

to be General Manager of Defendant Group One, and Roger Grisham, a male in his late sixties,

was demoted from General Manager to Operations Manager before being forced to retire.

       26.     Wayne Sheets is Brett Sheet’s nephew.

       27.     In approximately July 2017, Defendant Daseke Companies, Defendant Daseke

ST, and/or Defendant Daseke, Inc. merged with the Steelman Companies and/or Defendant

Group One.

       28.     Defendant Daseke Companies, Defendant Daseke ST, and Defendant Daseke, Inc.

are parent companies of Defendant Group One.

       29.     After the merger, Defendant Group One and Defendant Daseke Companies,

Defendant Daseke ST, and/or Defendant Daseke, Inc.’s operations were interrelated, there was

common management, there was centralized control of labor relations, and/or there was common

ownership or financial control, including, but not limited to, the following:

               a.      Defendant Daseke Companies, Defendant Daseke ST, and/or Defendant

                       Daseke, Inc. provided human resource services to Defendant Group One;

               b.      Defendant Daseke Companies, Defendant Daseke ST, and/or Defendant

                       Daseke, Inc. responded to complaints of workplace discrimination made

                       by employees of Defendant Group One;

               c.      Defendant Daseke Companies, Defendant Daseke ST, and/or Defendant

                       Daseke, Inc. provided insurance to employees of Defendant Group One;

               d.      Defendant Daseke Companies, Defendant Daseke ST, and/or Defendant

                       Daseke, Inc. provided and controlled the 401(k) retirement plan for

                       Defendant Group One;



                                                 5

         Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 6 of 29
                                                                                         Electronically Filed - Clay - June 30, 2020 - 11:26 AM
    e.    Defendant Daseke Companies, Defendant Daseke ST, and/or Defendant

          Daseke, Inc. gifted stock to employees of Defendant Group One;

    f.    Defendant Daseke Companies, Defendant Daseke ST, and/or Defendant

          Daseke, Inc. controlled the accounting/bookkeeping methods used by

          Defendant Group One;

    g.    Defendant Daseke Companies, Defendant Daseke ST, and/or Defendant

          Daseke, Inc. controlled the technology used by Defendant Group One;

    h.    Defendant Daseke Companies, Defendant Daseke ST, and/or Defendant

          Daseke, Inc. required Defendant Group One to report its monthly

          expenditures to Defendant Daseke Companies, Defendant Daseke ST,

          and/or Defendant Daseke, Inc.;

    i.    Defendant Group One departments reported to Defendant Daseke

          Companies, Defendant Daseke ST, and/or Defendant Daseke, Inc.,

          including providing expenditure reports, hiring and firing reports, accident

          reports, damage claim reports, safety reports, accounting/booking reports,

          and equipment purchase reports;

    j.    Defendant Daseke Companies, Defendant Daseke ST, and/or Defendant

          Daseke, Inc. negotiated fuel, equipment, and supply ordering, purchasing,

          and/or pricing for Defendant Group One, including controlling what fuel

          network Defendant Group One used;

    k.    The signature blocks of Defendant Group One employees stated, “Group

          One, Inc., a Daseke Company;”




                                   6

Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 7 of 29
                                                                                                        Electronically Filed - Clay - June 30, 2020 - 11:26 AM
               l.      Employees of Defendant Group One and Defendant Daseke Companies,

                       Defendant Daseke ST, and/or Defendant Daseke, Inc. worked together and

                       participated in joint meetings and telephone calls; and

               m.      Defendant Daseke Companies, Defendant Daseke ST, and/or Defendant

                       Daseke, Inc. and Defendant Group One shared common board of director

                       members.

       30.     During her employment, Plaintiff worked in the driveaway side of Defendants’

business, including overseeing dispatch, serving as a recruiter, and working in operations.

       31.     At the time of        her termination,     Plaintiff’s   job   title   was   Logistics

Coordinator/Customer Liaison.

       32.     After Wayne Sheets became Defendant Group One’s General Manager, Plaintiff

witnessed numerous examples of sex discrimination, including pay inequalities between male

and female employees, and age discrimination.

       33.     With respect to sex discrimination, Plaintiff was subjected to different terms and

conditions of employment and disparate treatment based on her sex, female, after Wayne Sheets

became General Manager. The following are examples of discriminatory conduct that women,

including Plaintiff, experienced:

               a.      Female employees who replaced male employees were not given the title

                       and/or pay of the male employee. For instance, after the male Operations

                       Manager Mike Clewell, who was in his fifties, was terminated in or

                       around September or October 2017, Wayne Sheets and Russ Swartz

                       (Swartz), both males, asked Plaintiff to take over some of his

                       responsibilities and to also assume the responsibilities of the General



                                                 7

         Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 8 of 29
                                                                                                        Electronically Filed - Clay - June 30, 2020 - 11:26 AM
                       Manager of Driveaway Operations. However, neither Plaintiff’s

                       compensation package nor her job title was ever changed to reflect her

                       new responsibilities.

               b.      Female employees were paid less than male employees for the same or

                       substantially similar work. For example, a male employee (Troy Jeffries)

                       in the billing department was paid a salary whereas the female employees

                       (Mary Stevenson, Janessa Johnson, and Rikki Peppers) in the billing

                       department are hourly employees who were paid less than this male

                       employee. As another example, a male Safety Assistant (Joel Garcia), who

                       had no previous experience, was paid more after being hired than the

                       female (Tolli Hamilton) in that same position. The female Safety Assistant

                       was then demoted to the position of Log Auditor.

       34.     After Wayne Sheets took over as General Manager, he engaged in a pattern and

practice of age discrimination, including hiring/promoting younger employees who were in their

twenties or thirties to work for Defendant Group One, Inc. and firing employees over the age of

forty, including, but not limited to, the following examples:

               a.      Sheets repeatedly preached to employees the need to bring millennials into

                       the company. During a meeting in or around October 2018, Sheets

                       announced he had hired his dream team, all of whom were under the age

                       of thirty-five and possessed little to no experience. After their hire, Sheets

                       made a point of reaching out to connect with the young, new hires

                       multiple times each day, but failed to do the same with the older, more

                       experienced employees. Sheets also included these younger, new hires in



                                                 8

         Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 9 of 29
                                                                                         Electronically Filed - Clay - June 30, 2020 - 11:26 AM
          his brainstorming and decision-making meetings and excluded the older,

          more experienced employees. Sheets also took the younger, new hires out

          to lunch, but he did not include the older, more experienced employees.

          Additionally, Sheets did not hold the younger, new hires to the same

          performance and/or attendance standards as the older, more experienced

          employees.

    b.    In or around early January 2019, Sheets hired Chris Hadley (Hadley), a

          male with no logistics or driveaway experience in his early thirties, to be

          the General Manager of Driveaway Operations. Sheets also hired Joel

          Garcia, a male in his thirties, to work as the Assistant Director of Safety;

          Thoney Raspangthong, a male in his thirties, to be the Director of

          Maintenance; Rikki Peepers, a female in her twenties to work as a

          dispatcher, later transferring her to the billing department; Natalie Ganoe,

          a female in her thirties, to work in dispatch and operations; Jordan

          Hazelwood, a female in her twenties, to work as a Recruiter; Janessa

          Johnson, a female in her twenties, to work in reception and payroll; Kallie

          Holt, a female in her thirties, to be the Director of Safety; and Shallie

          Noecker, a female in her twenties, to work as a Recruiter. Sheets also

          rehired Melanie Govers (Govers), a female in her twenties to work as a

          Dispatcher, after she failed to show up for work after her initial hiring.

    c.    Sheets began demoting and/or firing a number of older employees,

          including demoting Russ Swartz (Swartz), a male in his sixties, from his

          position as General Manager of Driveaway Operations to a sales agent



                                    9

Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 10 of 29
                                                                                            Electronically Filed - Clay - June 30, 2020 - 11:26 AM
          position. With respect to Swartz, Sheets commented that Swartz was too

          close to retiring to continue to hold the General Manager position. After

          demoting Swartz, Sheets did not post the job opening for the open General

          Manager position so neither Plaintiff nor other qualified women at the

          company could apply for the position. Rather, Sheets hired Hadley and

          had Plaintiff train him. Hadley was not as qualified for the position as

          Plaintiff, given that Plaintiff had been performing the job responsibilities

          of that position for approximately seven months and given that Plaintiff

          had successfully served as the General Manager for another driveaway

          division for nine years. Like Swartz, Sheets also told Plaintiff that she was

          too close to retiring to hold the General Manager position, despite the fact

          that Plaintiff was not planning on retiring for another fifteen years. In fact,

          Sheets (falsely) announced at a staff meeting in October 2018 that Swartz

          and Plaintiff were looking to retire.

    d.    Sheets demoted Tommy Carroll, the Operations Manager who was in his

          late fifties/early sixties, and he fired Victor Bernard, a Warehouse

          Manager who was approximately 52 years old; Theresa Bernard, the

          Receptionist, who was in her mid-fifties; Rick Hamilton (Hamilton), a

          Dispatcher who was approximately 59 years old (Sheets told Plaintiff he

          let Hamilton go because he allegedly did not fit the company image);

          Richard Banks, a Driver Trainer who was approximately 59 years old; and

          Rowanna “Gaye” Banks, the Director of Safety who was approximately

          58 years old. Also, after Sheets took over as General Manager, it is



                                    10

Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 11 of 29
                                                                                                   Electronically Filed - Clay - June 30, 2020 - 11:26 AM
                       Plaintiff’s understanding that Roger Grisham, who was approximately 68

                       years old, was forced to retire after his demotion.

       35.      On or about January 28, 2019, Plaintiff sent a letter to Defendant Daseke

Companies, Defendant Daseke ST, and/or Defendant Daseke, Inc.’s Human Resources

Department and reported the sex and age discrimination that she, as well as others, had been

experiencing.

       36.      Plaintiff also reported to Defendant Daseke Companies, Defendant Daseke ST,

and/or Defendant Daseke, Inc.’s Human Resources Department what she believed to be sexual

harassment/hostile work environment as it related to Wayne Sheets’ relationship with and sexual

interest in Jordan Hazelwood, a young female Recruiter Sheets hired.

       37.      On February 11, 2019, Plaintiff sent an email to Soumit Roy (Roy), General

Counsel for Defendant Daseke Companies, Defendant Daseke ST, and/or Defendant Daseke,

Inc. and reported that she felt that her daughter Rebecca Bohannon was being retaliated against

because of her complaints of discrimination/harassment.

       38.      In her email to Roy, Plaintiff also reiterated that she wanted to see “women and

people of age within the company treated fairly and just.”

       39.      On February 25, 2019, Roy responded to Plaintiff’s email and asked to set up a

telephone call with her.

       40.      Plaintiff wrote him back that same day and provided her availability.

       41.      Roy and Plaintiff spoke on or about March 12, 2019.

       42.      During the conversation, Plaintiff went over the content of the letter she had

written.




                                                11

           Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 12 of 29
                                                                                                       Electronically Filed - Clay - June 30, 2020 - 11:26 AM
       43.     Roy told Plaintiff he would be back in touch with her, but she never heard back

from him.

       44.     In April, Plaintiff emailed him to follow-up, but, again, Plaintiff did not hear back

from Roy.

       45.     In January 2019, Plaintiff’s two percent commission pay that she had been

receiving on the clients she had brought in to the company was taken away from her and given to

Swartz.

       46.     After Plaintiff complained, her commissions were partially restored in June 2019,

but then the commissions were taken away from her again in July 2019 and given back to

Swartz.

       47.     Defendants did not change Plaintiff’s responsibilities for retaining and

maintaining customers after taking away her commission pay.

       48.     Defendants also denied Plaintiff’s request (first made in April 2019) to attend the

women in trucking conference and her request (first made in May 2019) to be certified as a

Safety Director.

       49.     In comparison, the company paid for male employees to attend out of state

conferences and events, including Sheets taking Hadley and Swartz to the Sturgis Motorcycle

Rally and allowing Swartz to attend the Used Truck Association (UTA) conferences in Florida

and Nevada.

       50.     On or around August 8, 2019, Plaintiff told Hadley, the General Manager of

Driveaway Operations, that the company was engaging in unfair pay discrimination against her,

and Plaintiff also discussed with him examples of how men were being paid more than women in

the company.



                                                12

          Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 13 of 29
                                                                                                      Electronically Filed - Clay - June 30, 2020 - 11:26 AM
         51.   On August 13, 2019, Brett Sheets told Plaintiff she was fired and that the

company “no longer needed her services.”

         52.   Hadley and Rebecca Bohannon, a Dispatcher, were present when Plaintiff was

fired.

         53.   At the time of her termination, Plaintiff had been performing her job well and had

never received any discipline.

         54.   In fact, Plaintiff had received a performance-based raise in January 2019, prior to

her complaints of discrimination and harassment.

         55.   It is Plaintiff’s understanding that Melanie Govers took over her job

responsibilities after she was fired.

                                     COUNT I
                      RETALIATION IN VIOLATION OF THE MHRA

         56.   Plaintiff incorporates by reference into Count I of Plaintiff’s Petition for Damages

all allegations contained in all preceding paragraphs herein against Defendants.

         57.   Plaintiff engaged in protected activity by, including without limitation, reporting

to Defendants her good faith belief and/or reasonable belief that she was being discriminated

against because of her age and/or sex, female, for reporting what Plaintiff believed to be sexual

harassment/hostile and offensive work environment as it related to Sheet’s relationship and

sexual interest in Hazelwood, for reporting retaliation against her daughter, and/or for reporting

illegal pay discrimination with respect to male employees being paid more than female

employees.

         58.   Because Plaintiff engaged in one or more of the above-referenced protected

activities, Defendants retaliated against Plaintiff, including, but not limited to, by taking away

her commissions, denying her request to attend a trucking conference, denying her request to be

                                                13

          Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 14 of 29
                                                                                                       Electronically Filed - Clay - June 30, 2020 - 11:26 AM
certified as a Safety Director, and terminating her employment in violation of Mo. Rev. Stat. §

213.070.

          59.   All actions or inactions of or by Defendants occurred by or through their agents,

servants, or employees acting within the course and scope of their employment, as set forth

herein.

          60.   As a direct and proximate result of the unlawful conduct of Defendants, Plaintiff

has suffered damages which include past and future lost wages and benefits; a detrimental job

record; career damage and diminished career potential; pain and suffering; emotional and mental

distress in the form of embarrassment, degradation, humiliation, anxiety, loss of enjoyment of

life, loss of sleep; and other nonpecuniary losses. Plaintiff is also entitled to other appropriate

equitable relief.

          61.   Defendants’ conduct was intentional, malicious, and/or outrageous and evidenced

an evil motive, reckless indifference to, or conscious disregard for the rights of Plaintiff and

others similarly situated, thereby entitling Plaintiff to an award of punitive damages.

          62.   Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

          WHEREFORE, Plaintiff prays for judgment against Defendants for actual,

compensatory, and punitive damages, all costs, expenses, expert witness fees, and attorneys’ fees

incurred herein, appropriate equitable relief, for interest at the highest lawful rate, and for such

other relief as the Court deems just and proper.

                                     COUNT II
                    AGE DISCRIMINATION IN VIOLATION OF THE MHRA

          63.   Plaintiff hereby incorporates by reference into Count II of Plaintiff’s Petition for

Damages all allegations contained in all preceding paragraphs herein against Defendants.

                                                   14

           Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 15 of 29
                                                                                                          Electronically Filed - Clay - June 30, 2020 - 11:26 AM
          64.   Defendants discriminated against Plaintiff in the terms and conditions of her

employment and/or engaged in a pattern of discrimination because of her age, including, but not

limited to, failing to change Plaintiff’s pay or title to reflect the responsibilities she performed as

the Operations Manager and/or General Manager of Driveaway Operations, excluding Plaintiff

from brainstorming and decision-making meetings, holding Plaintiff to higher performance

and/or attendance standards than younger employees, taking away Plaintiff’s commissions,

denying Plaintiff’s request to attend a trucking conference, denying Plaintiff’s request to be

certified as a Safety Director, and terminating her employment in violation of Mo. Rev. Stat. §

213.055.

          65.   Further, Defendants’ General Manager’s practice of hiring and promoting

individuals under the age of forty (40) and firing employees over the age of forty (40), his ageist

comments and actions, and his disparate treatment of Plaintiff and other employees over the age

of forty (40) constitute discrimination because of age in violation of Mo. Rev. Stat. § 213.055.

          66.   All actions or inactions of or by Defendants occurred by or through their agents,

servants, or employees acting within the course and scope of their employment, as set forth

herein.

          67.   As a direct and proximate result of the unlawful conduct of Defendants, Plaintiff

has suffered damages which include past and future lost wages and benefits; a detrimental job

record; career damage and diminished career potential; pain and suffering; emotional and mental

distress in the form of embarrassment, degradation, humiliation, anxiety, loss of enjoyment of

life, loss of sleep; and other nonpecuniary losses. Plaintiff is also entitled to other appropriate

equitable relief.




                                                  15

           Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 16 of 29
                                                                                                        Electronically Filed - Clay - June 30, 2020 - 11:26 AM
          68.   Defendants’ conduct was intentional, malicious, and/or outrageous and evidenced

an evil motive, reckless indifference to, or conscious disregard for the rights of Plaintiff and

others similarly situated, thereby entitling Plaintiff to an award of punitive damages.

          69.   Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

          WHEREFORE, Plaintiff prays for judgment against Defendants for actual,

compensatory, and punitive damages, all costs, expenses, expert witness fees, and attorneys’ fees

incurred herein, appropriate equitable relief, for interest at the highest lawful rate, and for such

other relief as the Court deems just and proper.

                                  COUNT III
                 SEX DISCRIMINATION IN VIOLATION OF THE MHRA

          70.   Plaintiff hereby incorporates by reference into Count III of Plaintiff’s Petition for

Damages all allegations contained in all preceding paragraphs herein against Defendants.

          71.   Defendants discriminated against Plaintiff in the terms and conditions of her

employment because of her sex, female, including, but not limited to, paying Plaintiff and other

female employees less than male employees for the same and/or substantially similar work,

failing to provide Plaintiff and other female employees the same job titles as male employees

who performed the same and/or substantially similar work, excluding Plaintiff from

brainstorming and decision-making meetings, taking away Plaintiff’s commissions, denying

Plaintiff’s request to attend a trucking conference, denying Plaintiff’s request to be certified as a

Safety Director, and terminating her employment in violation of Mo. Rev. Stat. § 213.055.

          72.   All actions or inactions of or by Defendants occurred by or through their agents,

servants, or employees acting within the course and scope of their employment, as set forth

herein.

                                                   16

           Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 17 of 29
                                                                                                       Electronically Filed - Clay - June 30, 2020 - 11:26 AM
        73.     As a direct and proximate result of the unlawful conduct of Defendants, Plaintiff

has suffered damages which include past and future lost wages and benefits; a detrimental job

record; career damage and diminished career potential; pain and suffering; emotional and mental

distress in the form of embarrassment, degradation, humiliation, anxiety, loss of enjoyment of

life, loss of sleep; and other nonpecuniary losses. Plaintiff is also entitled to other appropriate

equitable relief.

        74.     Defendants’ conduct was intentional, malicious, and/or outrageous and evidenced

an evil motive, reckless indifference to, or conscious disregard for the rights of Plaintiff and

others similarly situated, thereby entitling Plaintiff to an award of punitive damages.

        75.     Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

        WHEREFORE, Plaintiff prays for judgment against Defendants for actual,

compensatory, and punitive damages, all costs, expenses, expert witness fees, and attorneys’ fees

incurred herein, appropriate equitable relief, for interest at the highest lawful rate, and for such

other relief as the Court deems just and proper.

                                    COUNT IV
                      RETALIATION IN VIOLATION OF THE ADEA

        76.     Plaintiff hereby incorporates by reference into Count IV of Plaintiff’s Petition for

Damages all allegations contained in all preceding paragraphs herein against Defendants.

        77.     Plaintiff engaged in protected activity under 29 U.S.C. §623(d) by reporting to

Defendants her good faith belief and/or reasonable belief that she was being discriminated

against by Defendants because of her age and/or sex, female, for reporting what Plaintiff

believed to be sexual harassment/hostile and offensive work environment as it related to Sheet’s

relationship and sexual interest in Hazelwood, for reporting retaliation against her daughter,


                                                   17

         Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 18 of 29
                                                                                                       Electronically Filed - Clay - June 30, 2020 - 11:26 AM
and/or for reporting illegal pay discrimination with respect to male employees being paid more

than female employees.

          78.   Because Plaintiff engaged in one or more of the above-referenced protected

activities, Defendants retaliated against Plaintiff and subjected her to adverse employment

actions, including, but not limited to, by taking away her commissions, denying her request to

attend a trucking conference, denying her request to be certified as a Safety Director, and

terminating her employment.

          79.   Defendants would not have taken adverse actions against Plaintiff but for

Plaintiff’s acts of reporting unlawful discrimination in the workplace.

          80.   All actions or inactions of or by Defendants occurred by or through their agents,

servants, or employees acting within the course and scope of their employment, as set forth

herein.

          81.   As a direct and proximate result of the unlawful conduct of Defendants, Plaintiff

has suffered damages which include past and future lost wages and benefits; a detrimental job

record; career damage and diminished career potential; pain and suffering; and emotional and

mental distress in the form of embarrassment, degradation, humiliation, anxiety, loss of

enjoyment of life, loss of sleep, and other nonpecuniary losses. Plaintiff is also entitled to other

appropriate equitable relief.

          82.   Defendants’ conduct was intentional, malicious, and/or outrageous and evidenced

an evil motive, reckless indifference to, or conscious disregard for the rights of Plaintiff and

others similarly situated, thereby entitling Plaintiff to an award of punitive damage, and/or

Defendants’ conduct was willful and showed reckless disregard of the law, thereby entitling

Plaintiff to an award of liquidated damages.



                                                18

           Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 19 of 29
                                                                                                          Electronically Filed - Clay - June 30, 2020 - 11:26 AM
       83.     Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendants for actual,

compensatory, and punitive or liquidated damages, all costs, expenses, expert witness fees, and

attorneys’ fees incurred herein, appropriate equitable relief, for interest at the highest lawful rate,

and for such other relief as the Court deems just and proper.

                                     COUNT V
                       RETALIATION IN VIOLATION OF TITLE VII

       84.     Plaintiff hereby incorporates by reference into Count V of Plaintiff’s Petition for

Damages all allegations contained in all preceding paragraphs herein against Defendants.

       85.     Plaintiff engaged in protected activity by reporting to Defendants her good faith

belief and/or reasonable belief that she was being discriminated against by Defendants because

of her age and/or sex, female, for reporting what Plaintiff believed to be sexual

harassment/hostile and offensive work environment as it related to Sheet’s relationship and

sexual interest in Hazelwood, for reporting retaliation against her daughter, and/or for reporting

illegal pay discrimination with respect to male employees being paid more than female

employees.

       86.     Because Plaintiff engaged in one or more of the above-referenced protected

activities, Defendants retaliated against Plaintiff and subjected her to adverse employment

actions, including, but not limited to, by taking away her commissions, denying her request to

attend a trucking conference, denying her request to be certified as a Safety Director, and

terminating her employment.




                                                  19

         Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 20 of 29
                                                                                                        Electronically Filed - Clay - June 30, 2020 - 11:26 AM
          87.   All actions or inactions of or by Defendants occurred by or through their agents,

servants, or employees acting within the course and scope of their employment, as set forth

herein.

          88.   As a direct and proximate result of the unlawful conduct of Defendants, Plaintiff

has suffered damages which include past and future lost wages and benefits; a detrimental job

record; career damage and diminished career potential; pain and suffering; and emotional and

mental distress in the form of embarrassment, degradation, humiliation, anxiety, loss of

enjoyment of life, loss of sleep, and other nonpecuniary losses. Plaintiff is also entitled to other

appropriate equitable relief.

          89.   Defendants’ conduct was intentional, malicious, and/or outrageous and evidenced

an evil motive, reckless indifference to, or conscious disregard for the rights of Plaintiff and

others similarly situated, thereby entitling Plaintiff to an award of punitive damages.

          90.   Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

          WHEREFORE, Plaintiff prays for judgment against Defendants for actual,

compensatory, and punitive damages, all costs, expenses, expert witness fees, and attorneys’ fees

incurred herein, appropriate equitable relief, for interest at the highest lawful rate, and for such

other relief as the Court deems just and proper.

                                  COUNT VI
                 AGE DISCRIMINATION IN VIOLATION OF THE ADEA

          91.   Plaintiff hereby incorporates by reference into this Count VI of Plaintiff’s Petition

for Damages all allegations contained in all preceding paragraphs herein against Defendants.

          92.   Defendants discriminated against Plaintiff in the terms and conditions of her

employment and/or engaged in a pattern of discrimination because of her age, including, but not


                                                   20

           Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 21 of 29
                                                                                                          Electronically Filed - Clay - June 30, 2020 - 11:26 AM
limited to, failing to change Plaintiff’s pay or title to reflect the responsibilities she performed as

the Operations Manager and/or General Manager of Driveaway Operations, excluding Plaintiff

from brainstorming and decision-making meetings, holding Plaintiff to higher performance

and/or attendance standards than younger employees, taking away Plaintiff’s commissions,

denying Plaintiff’s request to attend a trucking conference, denying Plaintiff’s request to be

certified as a Safety Director, and terminating her employment.

          93.   Further, Defendants’ General Manager’s practice of hiring and promoting

individuals under the age of forty (40) and firing employees over the age of forty (40), his ageist

comments and actions, and his disparate treatment of Plaintiff and other employees over the age

of forty (40) constitute discrimination because of age

          94.   Plaintiff’s age was the “but for” factor in Defendants’ decision to discriminate

against her in the terms and conditions of her employment as set forth herein.

          95.   Plaintiff complained about Defendants’ discriminatory actions to Plaintiff and

demanded that the discrimination cease.

          96.   Defendants knew, or should have known, of the illegal age discrimination against

Plaintiff and other similarly-situated employees.

          97.   Defendants failed to take prompt and appropriate corrective action to end the

discrimination against Plaintiff and other similarly-situated employees.

          98.   Defendants failed to make good faith efforts to enforce their policies to prevent

discrimination against their employees, including Plaintiff.

          99.   All actions or inactions of or by Defendants occurred by or through their agents,

servants, or employees acting within the course and scope of their employment, as set forth

herein.



                                                  21

           Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 22 of 29
                                                                                                         Electronically Filed - Clay - June 30, 2020 - 11:26 AM
       100.    As a direct and proximate result of the unlawful conduct of Defendants, Plaintiff

has suffered damages which include past and future lost wages and benefits.

       101.    Defendants’ conduct was willful and showed reckless disregard of the law,

thereby entitling Plaintiff to an award of liquidated damages.

       102.    Further, Plaintiff is entitled to recover all her costs, expenses, expert witness fees,

and attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendants for actual,

compensatory, and liquidated damages, all costs, expenses, expert witness fees, and attorneys’

fees incurred herein, appropriate equitable relief, for interest at the highest lawful rate, and for

such other relief as the Court deems just and proper

                                  COUNT VII
                  SEX DISCRIMINATION IN VIOLATION OF TITLE VII

       103.    Plaintiff hereby incorporates by reference into Count VII of Plaintiff’s Petition for

Damages all allegations contained in all preceding paragraphs herein against Defendants.

       104.    Defendants discriminated against Plaintiff in the terms and conditions of her

employment because of her sex, female, including, but not limited to, paying Plaintiff and other

female employees less than male employees for the same and/or substantially similar work,

failing to provide Plaintiff and other female employees the same job titles as male employees

who performed the same and/or substantially similar work, excluding Plaintiff from

brainstorming and decision-making meetings, taking away Plaintiff’s commissions, denying

Plaintiff’s request to attend a trucking conference, denying Plaintiff’s request to be certified as a

Safety Director, and terminating her employment.

       105.    Plaintiff’s sex, female, was a motivating factor in Defendants’ decision to

discriminate against her in the terms and conditions of her employment as set forth herein.


                                                 22

         Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 23 of 29
                                                                                                      Electronically Filed - Clay - June 30, 2020 - 11:26 AM
          106.   Plaintiff complained about Defendants’ discriminatory actions to Defendants and

demanded that the discrimination cease.

          107.   Defendants knew, or should have known, of the illegal sex discrimination against

Plaintiff and other similarly-situated employees.

          108.   Defendants failed to take prompt and appropriate corrective action to end the

discrimination against Plaintiff and other similarly-situated employees.

          109.   Defendants failed to make good faith efforts to enforce their policies to prevent

discrimination against their employees, including Plaintiff.

          110.   All actions or inactions of or by Defendants occurred by or through their agents,

servants, or employees acting within the course and scope of their employment, as set forth

herein.

          111.   As a direct and proximate result of the unlawful conduct of Defendants, Plaintiff

has suffered damages which include past and future lost wages and benefits; a detrimental job

record; career damage and diminished career potential; pain and suffering; emotional and mental

distress in the form of embarrassment, degradation, humiliation, anxiety, loss of enjoyment of

life, loss of sleep; and other nonpecuniary losses. Plaintiff is also entitled to other appropriate

equitable relief.

          112.   Defendants’ conduct was intentional, malicious, and/or outrageous and evidenced

an evil motive, reckless indifference to, or conscious disregard for the rights of Plaintiff and

others similarly situated, thereby entitling Plaintiff to an award of punitive damages.

          113.   Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.




                                                 23

           Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 24 of 29
                                                                                                        Electronically Filed - Clay - June 30, 2020 - 11:26 AM
        WHEREFORE, Plaintiff prays for judgment against Defendants for actual,

compensatory, and punitive damages, all costs, expenses, expert witness fees, and attorneys’ fees

incurred herein, appropriate equitable relief, for interest at the highest lawful rate, and for such

other relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury on all of the allegations contained in this Petition

that are triable before a jury.



                                              Respectfully submitted,

                                              EMPLOYEE & LABOR LAW GROUP
                                              OF KANSAS CITY, LLC

                                              By:       /s/Kristi L. Kingston
                                                        Kristi L. Kingston, Mo. Bar No. 46539
                                                        12920 Metcalf Avenue, Suite 180
                                                        P.O. Box 25843
                                                        Overland Park, Kansas 66225
                                                        Ph:     (913) 286-5200
                                                        Fax: (913) 286-5201
                                                        Email: kristi@elgkc.com

                                              ATTORNEY FOR PLAINTIFF




                                                   24

         Case 4:20-cv-00642-BP Document 1-2 Filed 08/12/20 Page 25 of 29
              IN THE 7TH JUDICIAL CIRCUIT COURT, CLAY COUNTY, MISSOURI

  Judge or Division:                                                Case Number: 20CY-CV05454
  JANET SUTTON
  Plaintiff/Petitioner:                                             Plaintiff’s/Petitioner’s Attorney/Address
  DEBRA CUMMINS                                                     KRISTI LYNN KINGSTON
                                                                    12920 Metcalf Avenue
                                                                    Suite 180
                                                                    PO Box 25843
                                                              vs.   Overland Park, KS 66225
  Defendant/Respondent:                                             Court Address:
  GROUP ONE INC                                                     11 S WATER
  Nature of Suit:                                                   LIBERTY, MO 64068
  CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                               Summons in Civil Case
      The State of Missouri to: GROUP ONE INC
                                      Alias:




        COURT SEAL OF                        You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                         7/2/2020
                                                                                                         BARB WILMOT
                                                                                        _______________________________________________________
                                                           Date                                                  Clerk
         CLAY COUNTY                   Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
           ______________________________________________________ (name) _____________________________________________(title).
          other __________________________________________________________________________________________________________.
     Served at _______________________________________________________________________________________________________________ (address)
     in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                     Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________               _____________________________________________
                                                                              Date                                      Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




 OSCA (7-08) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-755                1 of 1               Civil Procedure Form No. 1, Rules 54.01 – 54.05,
CLAY (2-11) (SMCCCY) Case 4:20-cv-00642-BP Document                              1-2 Filed   08/12/20
                                                                                                    54.13,Page     26506.120
                                                                                                          and 54.20;    of 29– 506.140, and 506.150 RSMo
              IN THE 7TH JUDICIAL CIRCUIT COURT, CLAY COUNTY, MISSOURI

  Judge or Division:                                                Case Number: 20CY-CV05454
  JANET SUTTON
  Plaintiff/Petitioner:                                             Plaintiff’s/Petitioner’s Attorney/Address
  DEBRA CUMMINS                                                     KRISTI LYNN KINGSTON
                                                                    12920 Metcalf Avenue
                                                                    Suite 180
                                                                    PO Box 25843
                                                              vs.   Overland Park, KS 66225
  Defendant/Respondent:                                             Court Address:
  GROUP ONE INC                                                     11 S WATER
  Nature of Suit:                                                   LIBERTY, MO 64068
  CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                               Summons in Civil Case
      The State of Missouri to: DASEKE COMPANIES INC
                                      Alias:




        COURT SEAL OF                        You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                                                                                     BARB WILMOT
                                                         7/2/2020                       _______________________________________________________
                                                           Date                                                  Clerk
         CLAY COUNTY                   Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
           ______________________________________________________ (name) _____________________________________________(title).
          other __________________________________________________________________________________________________________.
     Served at _______________________________________________________________________________________________________________ (address)
     in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                     Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________               _____________________________________________
                                                                              Date                                      Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




 OSCA (7-08) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-756                1 of 1               Civil Procedure Form No. 1, Rules 54.01 – 54.05,
CLAY (2-11) (SMCCCY) Case 4:20-cv-00642-BP Document                              1-2 Filed   08/12/20
                                                                                                    54.13,Page     27506.120
                                                                                                          and 54.20;    of 29– 506.140, and 506.150 RSMo
              IN THE 7TH JUDICIAL CIRCUIT COURT, CLAY COUNTY, MISSOURI

  Judge or Division:                                                Case Number: 20CY-CV05454
  JANET SUTTON
  Plaintiff/Petitioner:                                             Plaintiff’s/Petitioner’s Attorney/Address
  DEBRA CUMMINS                                                     KRISTI LYNN KINGSTON
                                                                    12920 Metcalf Avenue
                                                                    Suite 180
                                                                    PO Box 25843
                                                              vs.   Overland Park, KS 66225
  Defendant/Respondent:                                             Court Address:
  GROUP ONE INC                                                     11 S WATER
  Nature of Suit:                                                   LIBERTY, MO 64068
  CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                               Summons in Civil Case
      The State of Missouri to: DASEKE ST LLC
                                      Alias:




        COURT SEAL OF                        You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                         7/2/2020
                                                                                                            BARB WILMOT
                                                                                        _______________________________________________________
                                                           Date                                                  Clerk
         CLAY COUNTY                   Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
           ______________________________________________________ (name) _____________________________________________(title).
          other __________________________________________________________________________________________________________.
     Served at _______________________________________________________________________________________________________________ (address)
     in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                     Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________               _____________________________________________
                                                                              Date                                      Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




 OSCA (7-08) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-757                1 of 1               Civil Procedure Form No. 1, Rules 54.01 – 54.05,
CLAY (2-11) (SMCCCY) Case 4:20-cv-00642-BP Document                              1-2 Filed   08/12/20
                                                                                                    54.13,Page     28506.120
                                                                                                          and 54.20;    of 29– 506.140, and 506.150 RSMo
              IN THE 7TH JUDICIAL CIRCUIT COURT, CLAY COUNTY, MISSOURI

  Judge or Division:                                                Case Number: 20CY-CV05454
  JANET SUTTON
  Plaintiff/Petitioner:                                             Plaintiff’s/Petitioner’s Attorney/Address
  DEBRA CUMMINS                                                     KRISTI LYNN KINGSTON
                                                                    12920 Metcalf Avenue
                                                                    Suite 180
                                                                    PO Box 25843
                                                              vs.   Overland Park, KS 66225
  Defendant/Respondent:                                             Court Address:
  GROUP ONE INC                                                     11 S WATER
  Nature of Suit:                                                   LIBERTY, MO 64068
  CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                                Summons in Civil Case
      The State of Missouri to: DASEKE INC
                                      Alias:




        COURT SEAL OF                        You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                     7/2/2020                                              BARB WILMOT
                                                                                      _______________________________________________________
                                                         Date                                                      Clerk
         CLAY COUNTY                   Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
           ______________________________________________________ (name) _____________________________________________(title).
          other __________________________________________________________________________________________________________.
     Served at _______________________________________________________________________________________________________________ (address)
     in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                     Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________               _____________________________________________
                                                                              Date                                      Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




 OSCA (7-08) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-758                1 of 1               Civil Procedure Form No. 1, Rules 54.01 – 54.05,
CLAY (2-11) (SMCCCY) Case 4:20-cv-00642-BP Document                              1-2 Filed   08/12/20
                                                                                                    54.13,Page     29506.120
                                                                                                          and 54.20;    of 29– 506.140, and 506.150 RSMo
